

115 HR 3380 IH: Pesticide Protection Act of 2017
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3380IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Ms. Velázquez (for herself, Mr. Ellison, Ms. Jayapal, Mr. DeFazio, Ms. Shea-Porter, Mrs. Carolyn B. Maloney of New York, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo cancel the registration of all uses of the pesticide chlorpyrifos, and for other purposes. 
1.Short titleThis Act may be cited as the Pesticide Protection Act of 2017.  2.Cancellation of registration of Chlorpyrifos (a)In generalPursuant to section 6(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136d(b)), effective on the date of the enactment of this Act— 
(1)chlorpyrifos shall be deemed to generally cause unreasonable adverse effects on the environment due in part to dietary risks to humans posed by residues of that pesticide chemical on food;  (2)the Administrator of the Environmental Protection Agency shall cancel the registration of all uses of chlorpyrifos; and 
(3)following such cancellation the Administrator shall, in accordance with section 408(l)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(l)(2)) revoke any tolerance or exemption that allows the presence of chlorpyrifos or any pesticide chemical residue that results from its use, in or on food. (b)Use of existing stocksNotwithstanding section 6(a) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136d(a)), effective on the date of the enactment of this Act, the continued sale and use of existing stocks of chlorpyrifos is prohibited. 
(c)ReregistrationEffective on the date of the enactment of this Act, the Administrator of the Environmental Protection Agency may not reregister chlorpyrifos under section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1).  